Citation Nr: 0826227	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for renal failure, 
claimed as secondary to service-connected chronic hepatitis.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  Renal failure, although not initially caused by the 
veteran's hepatitis, was chronically worsened due to that 
service-connected disability.

2.  The veteran does not have a service-connected disability 
or disabilities that have resulted in the loss of use of 
either lower extremity, or either upper extremity, or 
blindness in both eyes, or residuals of an organic disease or 
injury that affects balance or the ability to move forward.  

3.  The veteran does not have a service-connected vision 
disorder resulting in 5/200 vision or less in both eyes, or 
the loss of use of both hands.




CONCLUSIONS OF LAW

1.  Renal failure was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2007).

2.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.809 (2007).

3.  The criteria for acquiring a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for renal failure.  
He is also seeking entitlement to a special home adaptation 
grant and specially adapted housing.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in June 2007, after its initial adjudication of the 
claims.  Following the provision of the required notice and 
the completion of all indicated development, the RO 
readjudicated the claims.  In light of the Board's decision 
to grant service connection for renal failure, the downstream 
issues of the assignment of an effective date and a 
disability rating will not be addressed by the Board, but 
will be decided by the RO upon the issuance of the Board's 
decision.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service treatment records 
and pertinent VA medical records have been obtained.  The 
veteran confirmed at his hearing that all of his treatment 
had been at VA facilities in Minneapolis and Pittsburgh.  The 
record was held open for 30 days following the hearing so 
that those records could be updated.  This was completed 
prior to return of the file to the Board, and the veteran 
included a waiver of initial RO consideration of the 
additional evidence.  In addition, the Board obtained a 
specialist's opinion in May 2008.   In June 2008, the veteran 
stated that he had no additional argument or evidence to 
submit.

The Board notes that the veteran indicated at his hearing 
that he was receiving disability payments from the Social 
Security Administration (SSA), and that he was afforded an 
examination in conjunction with the SSA decision.  According 
to the veteran, the grant of SSA benefits was sometime in 
2000, just after he was awarded a 100 percent disability 
rating for his hepatitis by VA.  The Board has considered 
whether it should obtain the records held by SSA, which were 
considered in conjunction with the grant of disability 
benefits; however, the claim of entitlement to service 
connection for renal failure is being granted.  The claim of 
entitlement to specially adapted housing involves a question 
of law, not fact.  See Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001).  With respect to the issue of entitlement to a 
special home adaptation grant, there appears to be a question 
of fact with respect to the cause of the loss of use of the 
veteran's lower extremities; however, the evidence indicates 
that this did not occur until after the grant of SSA 
benefits.  Therefore, the Board has determined that there is 
no reasonable possibility that records held by SSA, including 
the SSA examination, would provide evidence pertinent to any 
of these claims.  Accordingly, a remand to obtain SSA 
disability records would accomplish nothing but further 
delay.  Under these circumstances, a remand of this matter 
for further development would not avail the veteran or aid 
the Board's inquiry, and would only serve to unnecessarily 
delay a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Direct service 
connection requires medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Special Home Adaptation Grant and Specially Adapted Housing

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; blindness in both eyes, having only 
light perception, together with the loss, or loss of use, of 
one lower extremity; the loss, or permanent loss of use, of 
one lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; or the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant if he has not previously 
received assistance in acquiring specially adapted housing.  
Entitlement to a special home adaptation grant is authorized 
if service-connected disability results in visual acuity of 
5/200 or less in both eyes; or the loss, or permanent loss of 
use, of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.  

Analysis

Service Connection

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed renal failure had its onset during his 
period of military service.  The first identification of such 
a disorder of record occurred in 2005, almost 30 years after 
the veteran left military service.  Moreover, no medical 
evidence purports to relate renal failure directly to 
service.  The Board's discussion will accordingly focus on 
the veteran's claim of entitlement to service connection on a 
secondary basis.  In essence, the veteran believes that his 
renal failure was caused by his service connected chronic 
hepatitis.  

In order to prevail on the issue of entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Service-connection has been in effect for chronic hepatitis 
since the veteran left service.  In 2005, the veteran was 
diagnosed with renal failure.  Thus, the first two Wallin 
elements have been met.  The question which remains to be 
answered by the Board is whether the veteran's renal failure 
is proximately due to, or the result of, his service-
connected chronic hepatitis.  

There are several medical nexus opinions of record that 
address this question.  However, most of these opinions are 
cursory in nature, neither providing reasoning for the 
conclusions reached nor significant alternative theories of 
causation.  For example, the veteran has been diagnosed on 
several occasions with hepato-renal syndrome, a term which at 
least implies a relationship between the liver and kidney 
disorders.  Other opinions state that there is a causal 
relationship between the hepatitis and renal failure without 
further discussion.  On the other hand, some opinions relate 
the veteran's renal failure entirely to non-service-connected 
diabetes, but provide no reasoning for this conclusion.  Such 
opinions simply do not provide the kind of reasoned analysis 
that would permit the assignment of significant probative 
value.  

A July 2006 memorandum from a VA nephrologist states that 
hepatitis is a potential contributing factor to renal 
failure, along with diabetic nephropathy and hypertension.  
However, an opinion so stated is not conclusive and is 
therefore not probative.  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
or "may or may not" be related, is too speculative in nature 
to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The veteran has submitted several articles which address 
causal relationships between liver and kidney disorders.  The 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998).  In this case, however, the 
medical text evidence submitted by the veteran is not 
accompanied by the opinion of a medical professional.  
Additionally, it fails to demonstrate with any degree of 
certainty a relationship between the veteran's service-
connected hepatitis and renal failure.  For these reasons, 
the Board finds that the medical text evidence does not 
contain the specificity to constitute competent evidence of a 
medical nexus.  

This brings us to the opinions, which in the Board's view are 
the most significant and probative.  While facially, the 
January 2007 opinions (board of 3 physicians) are against a 
direct causal relationship between the veteran's hepatitis 
and the onset of renal failure, the lead physician actually 
concluded, as concurred in by her two colleagues, that the 
veteran's hepatitis contributed by way of aggravation to the 
veteran's renal failure.  The initial cause was found to be 
diabetes mellitus and hypertension, which are not service-
connected.  However, as set out above, additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is compensable 
under 38 C.F.R. § 3.310(a).  Allen, 7 Vet. App. at 448.

An August 2006 VA opinion reaches a different but 
fundamentally compatible conclusion, finding that "there is 
strong evidence that the [hepatitis] is a significant 
contributor to the [veteran's] subsequent development of 
renal failure."  While this opinion differs from the January 
2007 opinions, in that it addresses the initial onset of 
renal failure rather than aggravation thereof, the examiner's 
reasoning is that the onset of renal failure coincided with 
the development of certain markers of liver failure.  He 
stated that it was very difficult to tease the two apart.  
While this opinion lacks the probative value of the more 
conclusive January 2007 opinions, it does not contradict 
their ultimate conclusion.  

To resolve any ambiguity left by these nominally favorable 
opinions, the Board obtained a specialist's opinion in May 
2008.  That opinion, from J.L., M.D., the Chief of the 
Nephrology Department at the VA Medical Center in Buffalo, 
New York, was based on a review of the medical evidence, 
including all prior opinions.  Although J.L. acknowledged 
that there is not sufficient evidence in the record to make a 
clear determination of the etiology of the veteran's renal 
disease, and that this was neither a classic picture of 
diabetic nephropathy nor hepatorenal syndrome associated with 
hepatitis C, he did conclude that there is a better than 50 
percent chance that the veteran's service connected chronic 
hepatitis has contributed to the progression of his renal 
disease.  Moreover, he based his conclusion on a comparison 
of the medical evidence created before the onset of 
aggravation and the medical evidence establishing the current 
level of severity, and he provided an accounting of specific 
symptomatology attributable to the aggravation.  

In sum, although the evidence does not establish a direct 
causal relationship between the veteran's hepatis and renal 
failure, it does clearly support a relationship by way of 
aggravation.  Therefore, to the extent of such aggravation, 
service connection for renal failure is in order.  

The Board notes that its decision here is limited to the 
issue of entitlement to service connection.  In accordance 
with 38 C.F.R. § 3.310 (b), the rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation.  This will be accomplished by the RO upon 
issuance of the Board's decision.

Specially Adapted Housing and Home Adaptation Grant

In this case, the evidence does not demonstrate that the 
veteran is blind in both eyes, nor does the veteran so 
contend.  Moreover, the medical evidence does not 
substantiate the veteran's claim that he has suffered the 
loss of use of either lower extremity as a result of service-
connected disabilities.  Although the evidence demonstrates 
that the veteran has a recent diagnosis of paraparesis of the 
lower extremities and peripheral neuropathy, and that these 
conditions necessitate his use of a wheelchair, these 
conditions were related by a May 2007 VA examiner to diabetes 
mellitus. 

While the veteran's service-connected disabilities may have 
contributed to his overall deconditioning, which has been 
noted on several examinations, and they have clearly weakened 
him, there is no medical evidence suggesting that the 
service-connected disabilities, i.e., hepatitis, renal 
failure, headaches, a scar of the forehead, and post-
traumatic stress disorder, have resulted in the loss of use 
of either lower extremity.  

The veteran stated at his hearing that his hepatitis was the 
cause; however, as a layperson, he is not competent to relate 
his paraparesis to a specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the claim.

With respect to entitlement to a home adaptation grant, 
service connection is not in effect for any eye or hand 
disability.  Therefore, the claim lacks legal merit, and must 
be denied due to the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for aggravation of the 
veteran's renal failure is granted.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied as a 
matter of law.



____________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


